DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Application Status
Claims 3-32 are currently pending.

Drawings
	The drawings received September 28, 2021 are acceptable.

Terminal Disclaimer
The terminal disclaimers filed on January 14, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Applications 16276361, 16276368, 16385360, 16385383, 16825807, 16859182, 16898197, 17079070, 17220692, 17220693, 17326791, 17326805, 17326818, 17348590, 17348596, 17348619, 17481063, 17481085, 17514883, 17514893, 17514908, 17514919, 17514929, 17514936, 17514940, and 17559860 and US Patents 10000772, 10113167, 10227611, 10301651, 10308961, 10337029, 10351878, 10358658, 10358659, 10400253, 10407697, 10415061, 10421980, 10428352, 10443076, 10487341, 10513712, 10519467, 10526619, 10533190, 10550407, 10563227, 10570419, 10577631, 10597680, 10612045, 10626419, 10640791, 10669560, 10676759, 10752920, 10774344, 10793878, 10900054, 10982230, 10982231, 10988782, 11001863, 11008589, 11008590, 11028412, and 11186849 have been reviewed and are accepted.  The terminal disclaimers have been recorded.


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
The closest prior art is Siksnys (US 9,637,739 B2, priority to March 20, 2012).  Siksnys teaches assembling a Cas9-crRNAcomplex (i.e. Type II Clustered Regularly Interspaced Short Palindromic Repeats (CRISPR)-CRISPR-associated (Cas) (CRISPR-Cas) system) by combining a Streptococcus thermophilus Cas9 protein with a CRISPR RNA transcript (i.e. targeter -RNA that hybridizes with the target sequence), and a tracrRNA (i.e. an activator-RNA that hybridizes with the targeter-RNA to form a double-stranded RNA duplex of a protein-binding segment) to form a composition comprising a protein-RNA complex (Column 20, lines 48-58).  Siksnys teaches that the crRNA (i.e. targeter –RNA) has 3' and 5' regions (i.e. two segments), wherein the 5’ region (i.e. DNA-targeting segment, Fig 8A) comprises nucleotides of the spacer sequence and the 3’ region (i.e. duplex-forming segment) comprises the repeat present in a microbe containing the CRISPR locus (Column 3, lines 14-19).   Siksnys further teaches that the 3’ segment of the crRNA hybridizes to the tracrRNA (i.e. the activator –RNA) (Fig 21A).  Siksnys teaches that the first segment of the crRNA can be engineered to target a desirable DNA target (Column 23, lines 42-46), such as the protospacer1 sequence of the pSP1 plasmid (Column 23, lines 42-46 and Fig 18).  Siksnys teaches the Cas9-crRNA complex contacts the target DNA molecule (and therefore is guided to the target) and cleaves it in vitro (Column 21, lines 36-54).  Siksnys also teaches Cas9 HNH and RuvC domains can be mutated to generate catalytically inactive or nickase Cas9 (Column 17, lines 36-67).  Finally, Siksnys teaches Cas9 fused to a Strep(II)-tag (i.e. a heterologous polypeptide) (Column 13, lines 38-42).
	Deltcheva (Deltcheva et al. (2011) Nature, 4 71:602 -607 and supplementary data, published online March 30, 2011) teaches that "tracrRNA is required for crRNA maturation in S. pyogenes" (see Figure 1).  Deltcheva also teaches that "Co-processing of tracrRNA and pre-crRNA 
The combined disclosures from Siksnys and Deltcheva indicate that the prior art recognized the crRNA, the dsRNA duplex formation between crRNA and tracrRNA, and that the tracrRNA is needed for the maturation of the crRNA and the assembly of the Cas9-crRNA complex.  However, Siksnys did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA-DNA cleavage complex itself.  This is supported by Siksnys' characterization of the DNA cleavage complex as a "Cas9-crRNA complex" (see Figure 15), which refers only to two components, and the characterization of a "ternary complex" (see description of Figure 14), which refers to the Cas9-crRNA in a complex with the target dsDNA (see Figure 14), for example.  Because Siksnys and the prior art as a whole did not sufficiently describe or recognize the presence of the tracrRNA molecule in the Cas9-crRNA DNA cleavage complex, one of ordinary skill in the art would not have had sufficient motivation to include the tracrRNA (i.e. activator-RNA) in the complex with the crRNA and a catalytically inactive or nickase Cas9.  

Support for a chimeric Cas9 protein containing an HNH and a RuvC domain additionally fused to heterologous polypeptides is found in the specifications ([00144], [00161] – [00164]) in the provisional application 61/652,086 filed May 25, 2012.  Provisional application 61/652,086 also provides support for a chimeric Cas9 with mutations that reduce its nuclease function ([00141]).

While Cas9 binding to crRNAs and tracrRNAs in prokaryotes is naturally occurring, the instant claims require Cas9 be fused to a heterologous polypeptide and contain one or more mutations to render the HNH or RuvC domains catalytically inactive. The naturally occurring Cas9 .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 3-32 are allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE A. KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 




/CATHERINE A KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NEIL P HAMMELL/Primary Examiner, Art Unit 1636